EXHIBIT 10.2

EXECUTION COPY

TAX MATTERS AGREEMENT (this “Agreement”), dated as of June 4, 2014, by and
between TIME WARNER INC., a Delaware corporation (“TWX”), and TIME INC., a
Delaware corporation (“Time” and, together with TWX, the “Parties”).

W I T N E S S E T H :

WHEREAS Time is a wholly-owned subsidiary of TWX and a member of its
consolidated group;

WHEREAS, pursuant to the Separation Agreement, TWX and Time have effected or
agreed to effect (i) the Internal Reorganization (the steps of which are
described in Appendix A) and (ii) the Distribution (together, the
“Transactions”); and

WHEREAS the Parties intend that each step of the Transactions qualify for its
Intended Tax Treatment;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Definition of Terms. The following terms shall have the following
meanings. Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Separation Agreement.

“10% Acquisition Transaction” has the meaning set forth in Section 4.06.

“2014 UK Returns” means the corporation Tax return and statutory accounts and
any related or supporting documentation or computations of each Group Member
(other than any Group Member that is not U.K. resident for U.K. Tax purposes)
for the period commencing on January 1, 2014.

“Active Trade or Business” means the active conduct (determined in accordance
with Section 355(b) of the Code) of the trade or business described in the Tax
Opinion Representations for purposes of satisfying the requirements of
Section 355(b) of the Code as it applies to the Distribution with respect to
Time.

“Agreement” has the meaning set forth in the preamble.

“Code” means the Internal Revenue Code of 1986, as amended.

“Determination” means (i) any final determination of liability in respect of a
Tax that, under applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or



--------------------------------------------------------------------------------

period for the filing of claims for refunds, amended Tax Returns or appeals from
adverse determinations), including a “determination” as defined in
Section 1313(a) of the Code or execution of an IRS Form 870AD, or (ii) the
payment of Tax by a Party (or its Subsidiary) that is responsible for payment of
that Tax under applicable Law, with respect to any item disallowed or adjusted
by a Taxing Authority, as long as the responsible Party determines that no
action should be taken to recoup that payment and the other Party agrees.

“EMA” means the Employee Matters Agreement dated as of the date of this
Agreement by and between TWX and Time, including the Schedules thereto.

“GPA” means the group payment arrangement made pursuant to Section 59F of the
Taxes Management Act 1970 under reference number 900 6306715390 A 07.

“GPA Member” has the meaning set forth in Section 6.01(a).

“Group Member” means each member of the IPC Tax Group, each member of the TAEHL
Tax Group and UK Holdco.

“Group Relief” means any (i) relief surrendered, obtained or claimed pursuant to
Part V of the Corporation Tax Act 2010, (ii) refund of Taxes surrendered or
claimed pursuant to Section 963 of the Corporation Tax Act 2010,
(iii) allocation or reallocation of profits, losses or gains for capital gains
Tax purposes pursuant to an election under Section 171A or Section 179A of the
Taxation of Chargeable Gains Act 1992 (and references to a “surrender” of such
relief will be construed accordingly), (iv) notional reallocation of a gain
pursuant to an election under Section 792 of the Corporation Tax Act 2009 or
(v) eligible unrelieved foreign Tax surrendered or claimed pursuant to the
Double Taxation Relief (Surrender of Relievable Tax Within a Group) Regulations
2001.

“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.

“Indemnitee” means a Party that is entitled to receive an Indemnity Payment.

“Indemnity Payment” means an indemnity payment contemplated by the Separation
Agreement, this Agreement or any other Ancillary Agreement.

“Intended Tax Treatment” means the U.S. Intended Tax Treatment and the U.K.
Intended Tax Treatment.

“IPC Tax Group” means Time UK Publishing Holdings Limited, a U.K. private
limited company, and any Person that is or was a Subsidiary of Time UK
Publishing Holdings Limited as of the Distribution or at any time prior to the
Distribution.



--------------------------------------------------------------------------------

“IRS” means the U.S. Internal Revenue Service.

“Nominated Company” means Time Warner Limited, a U.K. private limited company.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

“Ordinary Taxes” means Taxes other than (i) Transaction Taxes and (ii) Transfer
Taxes described in Section 2.04.

“Parties” has the meaning set forth in the preamble.

“Pre-Distribution Tax Period” means any taxable period (or portion thereof) that
ends on or before the Distribution Date.

“Proposed Acquisition Transaction” has the meaning set forth in Section 4.03(b).

“Records” has the meaning set forth in Section 5.01.

“Refund Recipient” has the meaning set forth in Section 2.05.

“Regulations” means the Treasury regulations promulgated under the Code.

“Repayment” has the meaning set forth in Section 6.02(c).

“Restricted Period” has the meaning set forth in Section 4.03(a).

“Ruling” means a private letter ruling (including any supplemental ruling)
issued by the IRS in connection with the Transactions, whether granted prior to,
on or after the date hereof.

“Satisfactory Guidance” has the meaning set forth in Section 4.04(b).

“Separation Agreement” means the Separation and Distribution Agreement dated as
of the date of this Agreement by and between TWX and Time, including the
Schedules thereto.

“SSE” has the meaning set forth in Appendix A.

“Straddle Period” has the meaning set forth in Section 2.07(b).

“Subsidiary” of any Person means any corporation or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or interests having by their terms ordinary voting power to elect at least a
majority of the board of directors (or others performing similar functions with
respect to such



--------------------------------------------------------------------------------

corporation or other organization) is directly or indirectly owned by such
Person or by any one or more of its Subsidiaries, or by such Person and one or
more of its Subsidiaries.

“TAEHL Tax Group” means Time Atlantic Europe Holdings Limited, a U.K. private
limited company, and any Person that is or was a Subsidiary of Time Atlantic
Europe Holdings Limited as of the Distribution or at any time prior to the
Distribution.

“Tax Advisor” means (i) for purposes of Section 5.06, a local Tax counsel or
accountant of recognized national standing in the relevant jurisdiction and
(ii) for all other purposes of this Agreement, a U.S. Tax counsel of recognized
national standing.

“Tax Attribute” has the meaning set forth in Section 2.06(a).

“Tax Contest” means an audit, review, examination or other administrative or
judicial proceeding, in each case by any Taxing Authority.

“Tax Dispute” has the meaning set forth in Section 5.06.

“Tax Opinion Representations” means reasonable and customary representations
regarding certain facts in existence at the applicable time made by TWX and Time
that serve as a basis for the Tax Opinions.

“Tax Opinions” means the written opinions of Cravath, Swaine & Moore LLP and
Herbert Smith Freehills LLP, in each case issued to TWX and Time, to the effect
that each step of the Transactions should qualify for its U.S. Intended Tax
Treatment and U.K. Intended Tax Treatment, respectively.

“Tax Opinions/Rulings” means (i) any Ruling and (ii) any opinion of a Tax
Advisor relating to the Transactions, including those issued on the Distribution
Date or to allow a party to take actions otherwise prohibited under
Section 4.03(a) of this Agreement.

“Tax Return” means any return, declaration, statement, report, form, estimate or
information return relating to Taxes, including any amendments thereto and any
related or supporting information, required or permitted to be filed with any
Taxing Authority.

“Tax Return Preparer” means (i) with respect to any Tax Return that TWX is
responsible for preparing under Section 3.01(a), TWX, and (ii) with respect to
any Tax Return that Time is responsible for preparing under Section 3.01(b),
Time.

“Taxes” means all forms of taxation or duties imposed by any Governmental
Authority, or required by any Governmental Authority to be collected or
withheld, including charges, together with any related interest, penalties and
other additional amounts.



--------------------------------------------------------------------------------

“Taxing Authority” means any Governmental Authority charged with the
determination, collection or imposition of Taxes.

“TCGA” has the meaning set forth in Appendix A.

“Time” has the meaning set forth in the preamble.

“Time Capital Stock” means (i) all classes or series of capital stock of Time,
(ii) all options, warrants and other rights to acquire interests described in
clause (i) and (iii) all other instruments properly treated as equity of Time
for U.S. Federal income Tax purposes.

“Time Tax Group” means (i) Time, (ii) any Person that is or was a Subsidiary of
Time as of the Distribution or at any time prior to the Distribution and
(iii) any Person that was a Subsidiary of one or more Persons described in
clause (ii) at any time prior to the Distribution.

“Transaction Tax Contest” means a Tax Contest with the purpose or effect of
determining or redetermining Transaction Taxes.

“Transaction Taxes” means all (i) Taxes imposed on TWX, Time or any of their
respective Subsidiaries resulting from the failure of any step of the
Transactions to qualify for its Intended Tax Treatment, (ii) Taxes imposed on
any third party resulting from the failure of any step of the Transactions to
qualify for its Intended Tax Treatment for which TWX, Time or any of their
respective Subsidiaries is or becomes liable for any reason and
(iii) reasonable, out-of-pocket legal, accounting and other advisory or court
fees incurred in connection with liability for Taxes described in clause (i) or
(ii).

“Transactions” has the meaning set forth in the recitals.

“Transfer Taxes” means all transfer, sales, use, excise, stock, stamp, stamp
duty, stamp duty reserve, stamp duty land, documentary, filing, recording,
registration, value-added and other similar Taxes (excluding, for the avoidance
of doubt, any income, gains, profit or similar Taxes, however assessed).

“TWX” has the meaning set forth in the preamble.

“TWX Consolidated Group” means any consolidated, combined, unitary or similar
group of which (i) any member of the TWX Tax Group is or was a member and
(ii) any member of the Time Tax Group is or was a member. For the avoidance of
doubt, “TWX Consolidated Group” shall not include any group for U.K. Tax
purposes of which any member of the IPC Tax Group or the TAEHL Tax Group is or
was a member.

“TWX Tax Group” means TWX and any Person that is or was a Subsidiary of TWX as
of the Distribution or at any time prior to the Distribution, excluding each
member of the Time Tax Group.



--------------------------------------------------------------------------------

“U.K. Intended Tax Treatment” means, with respect to each step of the
Transactions, the U.K. corporation Tax consequences (if any) set forth for such
step in Appendix A.

“U.S. Intended Tax Treatment” means, with respect to each step of the
Transactions, the U.S. Federal income Tax consequences (if any) set forth for
such step in Appendix A.

“Unqualified Tax Opinion” has the meaning set forth in Section 4.04(c).

ARTICLE II

Allocation of Tax Liabilities and Tax Benefits

SECTION 2.01. TWX Indemnification of Time. After the Distribution, TWX shall be
liable for, and shall indemnify and hold Time harmless from, the following
Taxes, whether incurred directly by Time or indirectly through one of its
Subsidiaries:

(a) Ordinary Taxes of TWX and its Subsidiaries for any taxable period;

(b) Transfer Taxes for which TWX is responsible under Section 2.04; and

(c) Transaction Taxes;

in each case, other than Taxes for which Time is liable under Section 2.02.

SECTION 2.02. Time Indemnification of TWX. After the Distribution, Time shall be
liable for, and shall indemnify and hold TWX harmless from, the following Taxes,
whether incurred directly by TWX or indirectly through one of its Subsidiaries
(but without duplication of any such Taxes that Time has already paid (or caused
to be paid) pursuant to Article VI):

(a) Ordinary Taxes (i) of TWX and its Subsidiaries for any Pre-Distribution Tax
Period to the extent attributable to the Time Tax Group, (ii) of Time and its
Subsidiaries for any taxable period other than a Pre-Distribution Tax Period or
(iii) of TWX and its Subsidiaries imposed under Section 1.1503(d)-6 of the
Regulations relating to the recapture of any “dual consolidated loss” (within
the meaning of Section 1503(d)(2) of the Code) incurred by any member of the
Time Tax Group;

(b) Transfer Taxes for which Time is responsible under Section 2.04; and

(c) Transaction Taxes attributable to:

(i) the failure to be true when made or deemed made of (A) any Tax Opinion
Representation made by Time or (B) any representation made by Time, any
Subsidiary of Time, any counterparty to any Proposed Acquisition Transaction or
any of such counterparty’s Affiliates for purposes of obtaining a Ruling or an
Unqualified Tax Opinion intended to be Satisfactory Guidance;



--------------------------------------------------------------------------------

(ii) any action or omission by Time or any Subsidiary of Time in breach of the
covenants set forth herein (including those in Section 4.03), in any other
Ancillary Agreement or in the Separation Agreement;

(iii) the application of Section 355(e) or 355(f) of the Code to the Internal
Splitoff or the Distribution by virtue of any acquisition of stock or assets of
Time or any Subsidiary of Time; or

(iv) any other action or omission by Time or any Subsidiary of Time that Time
knows or reasonably should expect, after consultation with a Tax Advisor, could
give rise to Transaction Taxes, except to the extent such action or omission is
otherwise expressly required or permitted by this Agreement (other than under
Section 4.04), any other Ancillary Agreement or the Separation Agreement;

provided, that for purposes of calculating any amount due under Section 2.02(a),
Time shall be deemed to have paid the Time Tax Group’s share of any Taxes paid
by TWX or any of its Subsidiaries before the Distribution (whether in connection
with a final period Tax Return or an estimated Tax Return). For the avoidance of
doubt, any Transaction Taxes resulting from the application of Section 355(e) or
355(f) of the Code to the Internal Splitoff or the Distribution by virtue of one
or more persons acquiring directly or indirectly stock representing a “50% or
greater interest” (as such term is defined in Section 355(e)(4)(A) of the Code)
in TWX are described in Section 2.01(c) and not in Section 2.02(c).

SECTION 2.03. Allocation of Ordinary Taxes. (a) For purposes of
Section 2.02(a)(i), in the case of any TWX Consolidated Group:

(i) If any Ordinary Taxes arise as a result of any adjustments made after the
Distribution to the portion of the relevant Tax Return for a Pre-Distribution
Tax Period that relates to a member of the Time Tax Group, the amount of
Ordinary Taxes attributable to the Time Tax Group shall equal the excess, if
any, of

(A) the amount of Ordinary Taxes actually payable by the TWX Consolidated Group
as a result of the adjustments for the relevant period over

(B) the amount of Ordinary Taxes that would have been so payable had no
adjustments been made to the portions of the relevant Tax Returns relating to a
member of the Time Tax Group; and

(ii) The amount of Ordinary Taxes shown as due on any Tax Return filed after the
Distribution that are attributable to the Time Tax Group shall equal the excess,
if any, of

(A) the amount of Ordinary Taxes actually shown as due on that Tax Return over



--------------------------------------------------------------------------------

(B) the amount of Ordinary Taxes that would have been shown as due on that Tax
Return had the relevant members of the Time Tax Group not been included in the
TWX Consolidated Group.

(b) For the avoidance of doubt, Time shall be liable for Taxes of any TWX
Consolidated Group under Section 2.02(a)(i) only to the extent any adjustment
(as described in Section 2.03(a)(i)) or the inclusion of any relevant member of
the Time Tax Group in the relevant TWX Consolidated Group (as described in
Section 2.03(a)(ii)) results in an actual increase in the aggregate Tax
liability of the TWX Consolidated Group in any period. To the extent that any
such adjustment or inclusion in one taxable period increases the amount of
Ordinary Taxes actually payable by the TWX Consolidated Group in another taxable
period, principles consistent with those in Section 2.03(a) shall apply to
determine the amount of Ordinary Taxes attributable to the Time Tax Group.

SECTION 2.04. Allocation of Transfer Taxes. TWX and Time each shall be
responsible for any Transfer Taxes incurred by the TWX Tax Group and the Time
Tax Group, respectively, as a result of the Transactions. If, under applicable
Law, both parties or neither party to a transfer are liable for Transfer Taxes
(such as stamp duties imposed by Taxing Authorities in the United Kingdom)
resulting from such transfer, then TWX and Time shall be equally responsible for
such Transfer Taxes.

SECTION 2.05. Refunds, Credits and Offsets. (a) Subject to Section 2.06, if TWX,
Time or any of their respective Subsidiaries receives any refund of any Taxes
for which the other Party is liable under this Article II (or, in the case of
any Group Member, in respect of which payment has been made by or on behalf of
such company to the Nominated Company under the GPA or under Article VI) (a
“Refund Recipient”), such Refund Recipient shall pay to the other Party the
entire amount of the refund (including interest, but net of any Taxes imposed
with respect to such refund) within 10 business days of receipt or accrual;
provided, however, that the other Party, upon the request of such Refund
Recipient, shall repay the amount paid to the other Party (plus any penalties,
interest or other charges imposed by the relevant Taxing Authority) in the event
such Refund Recipient is required to repay such refund. In the event a Party
would be a Refund Recipient but for the fact it elected to apply a refund to
which it would otherwise have been entitled against a Tax liability arising in a
subsequent taxable period, then such Party shall be treated as a Refund
Recipient and the economic benefit of so applying the refund shall be treated as
a refund, and shall be paid within 10 business days of the due date of the Tax
Return to which such refund is applied to reduce the subsequent Tax liability.

(b) For purposes of Section 2.05(a), in the case of any TWX Consolidated Group,
the Time Tax Group shall be entitled to any refund of Taxes only to the extent
of the excess, if any, of (i) the amount of any refund (or reduction in
subsequent Taxes) that the TWX Consolidated Group actually receives over
(ii) the amount of any refund (or reduction in subsequent Taxes) that the TWX
Consolidated Group would have received had any adjustments made after the
Distribution to the portions of any Tax Return relating to a member of the Time
Tax Group not been made.



--------------------------------------------------------------------------------

SECTION 2.06. Carrybacks. (a) If a Tax Return of Time or any of its Subsidiaries
(other than any Group Member) for any taxable period ending after the
Distribution Date reflects any net operating loss, net capital loss, excess Tax
credit or other Tax attribute (a “Tax Attribute”), then Time or its applicable
Subsidiary shall waive the right to carry back any such Tax Attribute to a
Pre-Distribution Tax Period to the extent permissible under applicable Law. In
the event that Time or any of its Subsidiaries does carry back a Tax Attribute
to a Pre-Distribution Tax Period, then (i) subject to Section 2.06(b), no
payment with respect to such carryback shall be due to Time or any of its
Subsidiaries from TWX and (ii) if Time or any of its Subsidiaries receives any
refund, credit or offset of any Taxes in connection with such carryback, Time
shall promptly pay to TWX the full amount of such refund or the economic benefit
of the credit or offset (including interest, but net of any Taxes imposed with
respect to such refund).

(b) Notwithstanding Section 2.06(a), if TWX determines, in its sole discretion,
that it has received, either from Time under Section 2.06(a) or directly from a
Taxing Authority, a refund of Taxes that Time has actually paid to TWX or to any
Taxing Authority pursuant to this Agreement in connection with a carryback by
Time or any of its Subsidiaries of a Tax Attribute to a Pre-Distribution Tax
Period, TWX shall pay (or repay) to Time the amount of such refund (net of any
Taxes imposed with respect to such refund); provided, however, that Time agrees,
upon TWX’s request, to repay such amount (plus any penalties, interest or other
charges imposed by the relevant Taxing Authority) in the event TWX is required
to repay such refund.

SECTION 2.07. Straddle Periods. (a) For U.S. Federal income Tax purposes, the
taxable year of each member of the Time Tax Group that was a member of the TWX
Consolidated Group will close as of the end of the Distribution Date. TWX and
Time shall take all commercially reasonable actions necessary or appropriate to
close the taxable year of each member of the Time Tax Group for all other U.S.
Tax purposes as of the end of the Distribution Date to the extent permitted by
applicable Law.

(b) For any taxable period that includes (but does not end on) the Distribution
Date (a “Straddle Period”), Taxes for the Pre-Distribution Tax Period shall be
computed (i) in the case of Taxes imposed on a periodic basis (such as real,
personal and intangible property Taxes), on a daily pro rata basis and (ii) in
the case of other Taxes generally, as if the taxable period ended as of the
close of business on the Distribution Date and, in the case of any such other
Taxes that are attributable to the ownership of any equity interest in a
partnership, other “flowthrough” entity or “controlled foreign corporation”
(within the meaning of Section 957(a) of the Code or any comparable U.S. state
or local or foreign Law), as if the taxable period of that entity ended as of
the close of business on the Distribution Date (whether or not such Taxes arise
in a Straddle Period of the applicable owner).



--------------------------------------------------------------------------------

ARTICLE III

Tax Returns, Tax Contests and Other Administrative Matters

SECTION 3.01. Responsibility for Preparing Tax Returns. (a) Except as described
in Section 3.01(b), TWX shall timely prepare any Tax Returns of the TWX Tax
Group and the Time Tax Group that are required or permitted to be filed for any
taxable period beginning before the Distribution Date. If Time is responsible
for filing any such Tax Return under Section 3.03(a), TWX shall, subject to
Section 3.01(c), promptly deliver such prepared Tax Return to Time reasonably in
advance of the applicable filing deadline.

(b) Time shall timely prepare (i) all 2014 UK Returns and (ii) any Tax Returns
of the Time Tax Group that are required or permitted to be filed for any taxable
period beginning before the Distribution Date if such Tax Returns are of a type
that a member of the Time Tax Group has historically been responsible for
preparing, including Tax Returns set forth on Schedule 3.01(b). If TWX is
responsible for filing any such Tax Return under Section 3.03(a), Time shall,
subject to Section 3.01(c), promptly deliver such prepared Tax Return to TWX
reasonably in advance of the applicable filing deadline.

(c) Except as otherwise described on Schedule 3.01(c), to the extent that any
Tax Return described in Section 3.01(a) or (b) directly relates to matters for
which another Party may have an indemnification obligation to the Tax Return
Preparer, or that may give rise to a refund to which that other Party would be
entitled, under this Agreement, the Tax Return Preparer shall (i) prepare the
relevant portions of the Tax Return on a basis consistent with past practice,
except (A) as required by applicable Law or to correct any clear error, (B) as a
result of changes or elections made on any Tax Return of a TWX Consolidated
Group that do not relate primarily to the Time Tax Group or (C) as mutually
agreed by the Parties; (ii) notify the other Party of any such portions not
prepared on a basis consistent with past practice; (iii) provide the other Party
a reasonable opportunity to review the relevant portions of the Tax Return;
(iv) consider in good faith any reasonable comments made by the other Party; and
(v) use commercially reasonable efforts to incorporate, in the portion of such
Tax Return related to the other Party’s potential indemnification obligation (or
refund entitlement), any reasonable comments made by the other Party relating to
the Tax Return Preparer’s compliance with clause (i). The Parties shall attempt
in good faith to resolve any issues arising out of the review of any such Tax
Return.

SECTION 3.02. Information Packages. Each Party (i) shall provide to the other
Party (in the format reasonably determined by the other Party) all information
and assistance requested by the other Party as reasonably necessary to prepare
any Tax Return described in Section 3.01(a) or (b) on a timely basis consistent
with the current practices of TWX and its Subsidiaries in preparing Tax Returns
and (ii) in so providing such information and assistance, shall use any systems
and third party service providers as are consistent with the current practices
of TWX and its Subsidiaries in preparing Tax Returns.



--------------------------------------------------------------------------------

SECTION 3.03. Filing of Tax Returns and Payment of Taxes. (a) Each Party shall
execute and timely file each Tax Return that it is responsible for filing under
applicable Law and shall timely pay to the relevant Taxing Authority any amount
shown as due on each such Tax Return; provided, that (i) no Group Member shall
file, amend, withdraw, revoke or otherwise alter any Tax Return that relates to
any event occurring on or before the Distribution Date and (ii) neither Time nor
any of its Subsidiaries shall file, amend, withdraw, revoke or otherwise alter
any Tax Return of any TWX Consolidated Group, in each case, without the prior
written consent of TWX, which shall not be unreasonably withheld or delayed,
except that TWX’s consent shall not be required for the filing of any Tax Return
(without amendment) prepared by TWX pursuant to Section 3.01(a). The obligation
to make payments pursuant to this Section 3.03(a) shall not affect a Party’s
right, if any, to receive payments under Section 3.03(b) or otherwise be
indemnified with respect to that Tax liability.

(b) In addition to its obligations under Section 3.01(c), the relevant Tax
Return Preparer shall, no later than 5 business days before the due date
(including extensions) of any Tax Return described in Section 3.01(a) or (b),
notify the other Party of any amount (or any portion of any such amount) shown
as due on that Tax Return for which the other Party must indemnify the Tax
Return Preparer under this Agreement. The other Party shall pay such amount to
the Tax Return Preparer no later than the due date (including extensions) of the
relevant Tax Return. A failure by an Indemnitee to give notice as provided in
this Section 3.03(b) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

SECTION 3.04. Tax Contests. (a) TWX or Time, as applicable, shall, within 10
business days of becoming aware of any Tax Contest (including a Transaction Tax
Contest) that could reasonably be expected to cause the other Party to have an
indemnification obligation under this Agreement, notify the other Party of such
Tax Contest and thereafter promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to the relevant
portions of such Tax Contest. A failure by an Indemnitee to give notice as
provided in this Section 3.04(a) (or to promptly forward any such notices or
communications) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

(b) TWX and Time each shall have the exclusive right to control the conduct and
settlement of any Tax Contest, other than a Transaction Tax Contest, relating to
any Tax Return that it is responsible for preparing pursuant to Section 3.01.
Notwithstanding the foregoing, if the conduct or settlement of any portion or
aspect of any such Tax Contest could reasonably be expected to cause a Party to
have an indemnification obligation under this Agreement, then (i) the
Indemnifying Party shall have the right to share joint control over the conduct
and settlement of that portion or aspect and (ii) whether or not the
Indemnifying Party exercises that right, the Indemnitee shall not accept or
enter into any settlement without the consent of the Indemnifying Party, which
shall not be unreasonably withheld or delayed; provided, that Time agrees to,
and shall not dispute or contest, any affirmative adjustments that are described
on Schedule 3.04(b) (as such schedule may be adjusted by agreement of the
Parties prior to delivery to the IRS).



--------------------------------------------------------------------------------

(c) TWX and Time shall have the right to control jointly the conduct and
settlement of any Transaction Tax Contest. Notwithstanding the foregoing, TWX
shall be entitled to control exclusively the conduct and settlement of any
Transaction Tax Contest if TWX notifies Time that (notwithstanding the rights
and obligations of the Parties under this Agreement) TWX agrees to pay (and
indemnify Time against) any Transaction Taxes resulting from such Transaction
Tax Contest.

(d) In any case where the Parties control jointly the conduct and settlement of
any Tax Contest (or portion or aspect thereof): (i) neither Party shall accept
or enter into any settlement of such Tax Contest (or the relevant portion or
aspect thereof) without the consent of the other Party, which shall not be
unreasonably withheld or delayed, (ii) both Parties shall have a right to review
and consent, which consent shall not be unreasonably withheld or delayed, to any
correspondence or filings to be submitted to any Taxing Authority with respect
to such Tax Contest (or the relevant portion or aspect thereof) and (iii) both
Parties shall have the right to attend any formally scheduled meetings with any
Taxing Authority or hearings or proceedings before any judicial authority, in
each case with respect to such Tax Contest (or the relevant portion or aspect
thereof).

SECTION 3.05. Expenses and Applicability. (a) Each Party shall bear its own
expenses in the course of any Tax Contest, other than expenses included in the
definition of Transaction Taxes, which shall be governed by Article II.

(b) This Article III shall not apply before the Distribution.

ARTICLE IV

Tax Matters Relating to the Transactions

SECTION 4.01. Mutual Representations. Each Party represents that it knows of no
fact, and has no plan or intention to take any action, that it knows or
reasonably should expect, after consultation with a Tax Advisor, is inconsistent
with the qualification of any step of the Transactions for its Intended Tax
Treatment.

SECTION 4.02. Mutual Covenants. (a) Each Party shall use its reasonable best
efforts to cause the Tax Opinions to be issued, including by executing the Tax
Opinion Representations requested by Cravath, Swaine & Moore LLP or Herbert
Smith Freehills LLP, in each case that are true and correct.

(b) Except as otherwise expressly required or permitted by the Separation
Agreement, this Agreement or any other Ancillary Agreement, after the
Distribution neither Party shall take or fail to take, or cause or permit its
respective Subsidiaries to take or fail to take, any action, if such action or
omission would be inconsistent with its Tax Opinion Representations.



--------------------------------------------------------------------------------

SECTION 4.03. Restricted Actions. (a) Subject to Section 4.04, during the period
beginning on the Distribution Date and ending on, and including, the last day of
the two-year period following the Distribution Date (the “Restricted Period”),
Time shall not (and shall not cause or permit any of its Subsidiaries to), in a
single transaction or a series of transactions:

(i) enter into any Proposed Acquisition Transaction;

(ii) take any affirmative action that permits a Proposed Acquisition Transaction
to occur by means of an agreement to which neither Time nor any of its
Subsidiaries is a party (including by (A) redeeming rights under a shareholder
rights plan, (B) making a determination that a tender offer is a “permitted
offer” under any such plan or otherwise causing any such plan to be inapplicable
or neutralized with respect to any Proposed Acquisition Transaction or
(C) approving any Proposed Acquisition Transaction, whether for purposes of
Section 203 of the Delaware General Corporate Law or any similar corporate
statute, any “fair price” or other provision of Time’s charter or bylaws or
otherwise);

(iii) liquidate or partially liquidate Time, whether by merger, consolidation or
otherwise (provided that, for the avoidance of doubt, a merger of another entity
into Time or any of its Subsidiaries shall not constitute an action described in
this Section 4.03(a)(iii));

(iv) cause or permit Time to cease to engage in the Active Trade or Business;

(v) sell or transfer 50% or more of the gross assets of the Active Trade or
Business or 50% or more of the consolidated gross assets that Time held
immediately before the Distribution (provided, however, that the foregoing shall
not apply to (A) sales, transfers or dispositions of assets in the Ordinary
Course of Business, (B) payments of cash to acquire assets from an unrelated
Person in an arm’s length transaction, (C) sales, transfers or dispositions of
assets to a Person that is disregarded as an entity separate from the transferor
for U.S. Federal income Tax purposes or (D) any mandatory or optional repayments
(or prepayments) of any indebtedness of Time or any of its Subsidiaries); or

(vi) redeem or otherwise repurchase (directly or indirectly) any Time Capital
Stock, except to the extent such redemptions or repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to its
amendment by Revenue Procedure 2003-48).

(b) (i) For purposes of this Agreement, “Proposed Acquisition Transaction” means
any transaction or series of transactions (or any agreement, understanding or
arrangement to enter into a transaction or series of transactions) as determined
for purposes of Section 355(e) of the Code, in connection with which one or more
Persons would (directly or indirectly) acquire, or have the right to acquire,
from any



--------------------------------------------------------------------------------

other Person or Persons, an interest in Time Capital Stock that, when combined
with any other acquisitions of Time Capital Stock that occur after the
Distribution (but excluding any other acquisition described in clause (ii))
comprises 30% or more of the value or the total combined voting power of all
interests that are treated as outstanding equity in Time for U.S. Federal income
Tax purposes immediately after such transaction or, in the case of a series of
related transactions, immediately after any transaction in such series. For this
purpose, any recapitalization, repurchase or redemption of Time Capital Stock
and any amendment to the certificate of incorporation (or other organizational
documents) of Time shall be treated as an indirect acquisition of Time Capital
Stock by any shareholder to the extent such shareholder’s percentage interest in
interests that are treated as outstanding equity in Time for U.S. Federal income
Tax purposes increases by vote or value.

(ii) Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (x) the adoption by Time of a shareholder rights plan that meets the
requirements of IRS Revenue Ruling 90-11, (y) transfers on an established market
of Time Capital Stock that are described in Safe Harbor VII of
Section 1.355-7(d) of the Regulations or (z) issuances of Time Capital Stock
that satisfy Safe Harbor VIII (relating to acquisitions in connection with a
Person’s performance of services) or Safe Harbor IX (relating to acquisitions by
a retirement plan of an employer) of Section 1.355-7(d) of the Regulations.

(c) If Time merges or consolidates with another entity to form a new entity,
references in this Agreement to Time shall be to that new entity and Time
Capital Stock shall refer to the capital stock or other relevant instruments or
rights of that new entity.

(d) The provisions of this Section 4.03, including the definition of “Proposed
Acquisition Transaction”, are intended to monitor compliance with Section 355 of
the Code and shall be interpreted accordingly. Any clarification of, or change
in, Section 355 of the Code or the Regulations thereunder shall be incorporated
into this Section 4.03 and its interpretation.

SECTION 4.04. Consent to Take Certain Restricted Actions. (a) Time may (and may
cause or permit its Subsidiaries to) take an action otherwise prohibited under
Section 4.03(a) if TWX consents. TWX may not withhold its consent if Time has
provided it with Satisfactory Guidance.

(b) For purposes of this Agreement, “Satisfactory Guidance” means either a
Ruling or an Unqualified Tax Opinion, at the election of Time, in either case
satisfactory to TWX in both form and substance, including with respect to any
underlying assumptions or representations and any legal analysis contained
therein, and concluding that the proposed action will not cause any step of the
Transactions to fail to qualify for its U.S. Intended Tax Treatment.

(c) For purposes of this Agreement, “Unqualified Tax Opinion” means an
unqualified “will” opinion of a Tax Advisor that permits reliance by TWX. The
Tax



--------------------------------------------------------------------------------

Advisor, in issuing its opinion, shall be permitted to rely on the validity and
correctness, as of the date given, of any previously issued Tax
Opinions/Rulings, unless such reliance would be unreasonable under the
circumstances, and shall assume that each step of the Transactions would have
qualified for its U.S. Intended Tax Treatment if the action in question did not
occur.

SECTION 4.05. Procedures Regarding Opinions and Rulings. (a) If Time notifies
TWX that it desires to take a restricted action described in Section 4.03(a) and
seeks Satisfactory Guidance for purposes of Section 4.04, TWX, at the request of
Time, shall use commercially reasonable efforts to expeditiously obtain, or
assist Time in obtaining, such Satisfactory Guidance. Notwithstanding the
foregoing, TWX shall not be required to take any action pursuant to this
Section 4.05(a) if, upon request, Time fails to certify that all information and
representations relating to Time or any Subsidiary of Time in the relevant
documents are true, correct and complete or fails to obtain certification from
any counterparty to any Proposed Acquisition Transaction that all information
and representations relating to such counterparty in the relevant documents are
true, correct and complete. Time shall reimburse TWX for all reasonable
out-of-pocket costs and expenses incurred by TWX or any Subsidiary of TWX in
obtaining Satisfactory Guidance within 10 business days after receiving an
invoice from TWX therefor.

(b) TWX shall have the right to obtain a Ruling, any other guidance from any
Taxing Authority or an opinion of Tax counsel or an accounting firm relating to
the Transactions at any time in TWX’s sole discretion. Time, at the request of
TWX, shall use commercially reasonable efforts to expeditiously obtain, or
assist TWX in obtaining, any such Ruling, other guidance or opinion; provided,
however, that Time shall not be required to make any representation or covenant
that it does not reasonably believe is (and will continue to be) true, accurate
and consistent with historical facts. TWX shall reimburse Time for all
reasonable out-of-pocket costs and expenses incurred by Time or any Subsidiary
of Time in obtaining a Ruling, other guidance or opinion requested by TWX within
10 business days after receiving an invoice from Time therefor.

(c) TWX shall have exclusive control over the process of obtaining any Ruling or
other guidance from any Taxing Authority concerning the Transactions, and Time
shall not independently seek any Ruling or other guidance concerning the
Transactions at any time. In connection with any Ruling requested by Time
pursuant to Section 4.05(a) or that can reasonably be expected to affect Time’s
liabilities under this Agreement, TWX shall (i) keep Time informed of all
material actions taken or proposed to be taken by TWX, (ii) reasonably in
advance of the submission of any ruling request provide Time with a draft
thereof, consider Time’s comments on such draft and provide Time with a final
copy thereof and (iii) provide Time with notice reasonably in advance of, and
(subject to the approval of the IRS) permit Time to attend, any formally
scheduled meetings with the IRS that relate to such Ruling.

(d) Notwithstanding anything herein to the contrary, Time shall not seek a
ruling with respect to a Pre-Distribution Tax Period (whether or not relating to
the Transactions) if TWX determines that there is a reasonable possibility that
such action could have a significant adverse impact on TWX or any Subsidiary of
TWX.



--------------------------------------------------------------------------------

SECTION 4.06. Notification and Certification Regarding Certain Acquisition
Transactions. If Time proposes to enter into any 10% Acquisition Transaction or
take any affirmative action to permit any 10% Acquisition Transaction to occur
at any time during the 30-month period following the Distribution Date, Time
shall undertake in good faith to provide TWX, no later than 10 business days
following the signing of any written agreement with respect to such 10%
Acquisition Transaction or obtaining knowledge of the occurrence of any such 10%
Acquisition Transaction that takes place without written agreement, with a
written description of such transaction (including the type and amount of Time
Capital Stock to be acquired) and a brief explanation as to why Time believes
that such transaction does not result in the application of Section 355(e) or
355(f) of the Code to the Transactions. For purposes of this Section 4.06, “10%
Acquisition Transaction” means any transaction or series of transactions that
would be a Proposed Acquisition Transaction if the percentage specified in the
definition of Proposed Acquisition Transaction were 10% instead of 30%.

SECTION 4.07. Reporting. TWX and Time shall (i) timely file any appropriate
information and statements (including as required by Section 6045B of the Code
and Section 1.355-5 and, to the extent applicable, Section 1.368-3 of the
Regulations) to report each step of the Transactions as qualifying for its U.S.
Intended Tax Treatment and (ii) absent a change of Law or an applicable
Determination otherwise, not take any position on any Tax Return that is
inconsistent with such qualification.

SECTION 4.08. Tax Treatment of Certain Amounts Paid Pursuant to the EMA. (a) All
capitalized terms used in this Section 4.08 but not defined in this Agreement
shall have the meanings ascribed to them in the EMA.

(b) Any U.S. Federal, state and local income Tax deduction arising as a result
of (i) the exercise, vesting or settlement of any TWX Equity Compensation Awards
held by Post-Separation Time Employees and Former Time Employees and (ii) the
payment of the TWX Dividend Equivalent Reimbursement Amounts pursuant to
Section 18.02 of the EMA shall, in each case, be claimed (if and when permitted
by applicable Law) by TWX or one of its Subsidiaries, as applicable; provided,
however, that if a deduction claimed by TWX or one of its Subsidiaries pursuant
to this Section 4.08(b) is disallowed by a Taxing Authority for any reason, Time
or one of its Subsidiaries, as applicable, shall amend its applicable Tax Return
to claim such deduction and pay to TWX an amount equal to the Tax benefit
actually realized by Time or any of its Subsidiaries resulting from such
deduction; provided, however, that TWX, upon the request of Time, shall repay
any amount paid to TWX under this Section 4.08(b) (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) in the event Time is
required to surrender such Tax benefit.

(c) Each Party shall timely provide the other Party with all information
reasonably necessary for such other Party to exercise its rights and comply with
its obligations under Section 4.08(b).

SECTION 4.09. Agreement Regarding Dual Consolidated Losses. Time shall enter
into such agreements (including new domestic use agreements under



--------------------------------------------------------------------------------

Section 1.1503(d)-6(f)(2) of the Regulations), make such elections and take such
other actions, in each case as reasonably requested by TWX or as otherwise
required in order to avoid causing the Distribution to be a “triggering event”
requiring recapture of any “dual consolidated loss” (in each case, within the
meaning of Section 1503(d) of the Code and the Regulations thereunder) for which
a TWX Consolidated Group has made a “domestic use election” under
Section 1.1503(d)-6(d) of the Regulations and that was incurred by a member of
the Time Tax Group during a Pre-Distribution Period. The Parties shall cooperate
in implementing this Section 4.09.

ARTICLE V

Procedural Matters

SECTION 5.01. Cooperation. Each Party shall cooperate with reasonable requests
from the other Party in matters covered by this Agreement, including in
connection with the preparation and filing of Tax Returns, the calculation of
Taxes, the determination of the proper financial accounting treatment of Tax
items and the conduct and settlement of Tax Contests. Such cooperation shall
include:

(i) retaining until the expiration of the relevant statute of limitations
(including extensions) records, documents, accounting data, computer data and
other information (“Records”) necessary for the preparation, filing, review,
audit or defense of all Tax Returns relevant to an obligation, right or
liability of either Party under this Agreement;

(ii) providing the other Party reasonable access to Records and to its personnel
(ensuring their cooperation) and premises during normal business hours to the
extent relevant to an obligation, right or liability of the other Party under
this Agreement or otherwise reasonably required by the other Party to complete
Tax Returns or to compute the amount of any payment contemplated by this
Agreement; and

(iii) notifying the other Party prior to disposing of any relevant Records and
affording the other Party the opportunity to take possession or make copies of
such Records at its discretion.

SECTION 5.02. Interest. Any payments required pursuant to this Agreement that
are not made within the time period specified in this Agreement shall bear
interest from the end of that period. Interest required to be paid pursuant to
this Agreement shall, unless otherwise specified, be computed at the rate and in
the manner provided in the Code for interest on underpayments and overpayments,
as applicable, for the relevant period.

SECTION 5.03. Indemnification Claims and Payments. (a) An Indemnitee shall be
entitled to make a claim for payment with respect to Taxes under this Agreement
when the Indemnitee determines that it is entitled to such payment and is able
to calculate with reasonably accuracy the amount of such payment. Except as
otherwise



--------------------------------------------------------------------------------

provided in Section 3.03(b), the Indemnitee shall provide to the Indemnifying
Party notice of such claim within 60 business days of the first date on which it
so becomes entitled to make such claim. Such notice shall include a description
of such claim and a detailed calculation of the amount claimed.

(b) Except as otherwise provided in Section 3.03(b), the Indemnifying Party
shall make the claimed payment to the Indemnitee within 30 business days after
receiving such notice, unless the Indemnifying Party reasonably disputes its
liability for, or the amount of, such payment.

(c) A failure by an Indemnitee to give notice as provided in Section 3.03(b)
or 5.03(a) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

(d) Nothing in this Section 5.03 shall prejudice a Party’s right to receive
payments pursuant to Section 3.03(b).

SECTION 5.04. Amount of Indemnity Payments. The amount of any Indemnity Payment
shall be (i) reduced to take into account any Tax benefit actually realized by
the Indemnitee resulting from the incurrence of the liability in respect of
which the Indemnity Payment is made and (ii) increased to take into account any
Tax cost actually realized by the Indemnitee resulting from the receipt of the
Indemnity Payment (including any Tax cost arising from such Indemnity Payment
having resulted in income or gain to either Party, for example, under
Section 1.1502-19 of the Regulations, and any Taxes imposed on additional
amounts payable pursuant to this clause (ii)).

SECTION 5.05. Treatment of Indemnity Payments. Any Indemnity Payment (other than
any portion of a payment that represents interest accruing after the
Distribution Date) shall be treated by TWX and Time for all Tax purposes as a
distribution from Time to TWX immediately prior to the Distribution (if made by
Time to TWX) or as a contribution from TWX to Time immediately prior to the
Distribution (if made by TWX to Time), except as otherwise required by
applicable Law or a Determination.

SECTION 5.06. Tax Disputes. Notwithstanding Section 7.06, this Section 5.06
shall govern the resolution of any dispute arising between the Parties in
connection with this Agreement, other than a dispute (i) relating to liability
for Transaction Taxes or (ii) in which the amount of liability in dispute
exceeds $20 million (a “Tax Dispute”). The Parties shall negotiate in good faith
to resolve any Tax Dispute for 45 calendar days (unless earlier resolved). Upon
notice of either Party after 45 calendar days, the matter will be referred to a
Tax Advisor acceptable to both Parties. The Tax Advisor may, in its discretion,
obtain the services of any third party necessary to assist it in resolving the
Tax Dispute. The Parties shall instruct the Tax Advisor to furnish notice to
each Party of its resolution of the Tax Dispute as soon as practicable, but in
any event no later than 60 calendar days after its acceptance of the matter for
resolution. Any such resolution by the Tax Advisor will be binding on the
Parties and the



--------------------------------------------------------------------------------

Parties shall take, or cause to be taken, any action necessary to implement the
resolution. All fees and expenses of the Tax Advisor shall be shared equally by
the Parties. If, having determined that a Tax Dispute must be referred to a Tax
Advisor, after 45 calendar days the Parties are unable to find a Tax Advisor
willing to adjudicate the Tax Dispute in question and that the Parties in good
faith find acceptable, then this Section 5.06 shall cease to apply to that Tax
Dispute.

SECTION 5.07. Treatment of Certain Payments. Any cash transfers between TWX and
Time pursuant to paragraph 3 or 6 of Schedule II to the Separation Agreement,
and the assumption by TWX of a liability pursuant to an Assignment and
Assumption Agreement dated as of June 4, 2014, by and among TWX, This Old House
Ventures, Inc. and Time, shall be treated by TWX and Time for all Tax purposes
as adjustments to the amount of the Special Dividend, except as otherwise
required by applicable Law or a Determination.

ARTICLE VI

U.K. Tax Matters

SECTION 6.01. Corporation Tax Group Payment Arrangements. (a) Within 10 business
days of receiving notice from TWX or the Nominated Company of the discharge
described in this Section 6.01(a), Time shall pay, or cause the Group Members
that are party to the GPA (each a “GPA Member”) to pay, to the Nominated Company
(to the extent not previously actually paid by Time or one of its Subsidiaries
to TWX or one of its Subsidiaries pursuant to Article II, the GPA or otherwise)
an amount equal to the amount of corporation Tax that has been discharged by the
Nominated Company on behalf of any GPA Member pursuant to the GPA.

(b) TWX shall, as soon as practicable after the Distribution (if not done before
the Distribution), cause each GPA Member to be removed, (i) effective from the
beginning of the accounting period commencing on January 1, 2013, from the GPA
and (ii) effective as of the Distribution Date, from any simplified arrangements
for Group Relief under the Corporation Tax (Simplified Arrangements for Group
Relief) Regulations 1999.

(c) TWX shall ensure, so far as possible, that no GPA payment apportioned to a
GPA Member is reapportioned to any other company without the prior written
consent of Time, which shall not be unreasonably withheld or delayed.

(d) At the written request of Time, TWX shall provide Time with such details as
it may reasonably request as to the GPA payments made by the GPA Members prior
to the Distribution and the apportionments of those GPA payments under the GPA.

(e) For purposes of Section 2.02(a)(i), the Time Tax Group’s share of any Taxes
attributable to any GPA Member for any taxable period during which such GPA
Member was a member of the GPA shall be the amount finally allocated to that
member by the Nominated Company pursuant to the GPA.



--------------------------------------------------------------------------------

SECTION 6.02. Group Relief Payment Provisions. (a) Time shall cause the IPC Tax
Group and the TAEHL Tax Group to make any Group Relief claims (including
provisional or final claims for set-off) and elections and to give any consents
in respect of Group Relief (including accepting the surrender of Group Relief)
in each case to the extent lawfully possible in respect of any taxable period
beginning before the Distribution Date of or with respect to any Group Member
that TWX may direct in writing; provided, that this Section 6.02(a) shall not
require any Group Member to surrender any Group Relief to any entity other than
any other Group Member.

(b) If, pursuant to Section 6.02(a), Group Relief is surrendered to a Group
Member, Time shall, or shall cause the relevant Group Member to, at the
direction of TWX, pay to the surrendering company an amount to be determined by
TWX in its sole discretion (but not exceeding the Taxes saved, plus any interest
or repayment supplement received, by the relevant Group Member as a result of
the surrender). Time shall make any such payment, or cause any such payment to
be made, on or before the due date of the Taxes saved as a result of the
surrender (or, if such due date has already passed, within 10 business days of
receipt of notice from TWX or, where the Tax in question has been paid to the
relevant Taxing Authority, within 10 business days of receiving a repayment of
(or obtaining credit or reduction in subsequent Taxes for) the same from such
Taxing Authority); provided, that Time shall make the portion of any such
payment representing interest or a repayment supplement within 2 business days
of receipt of the interest or repayment supplement by the relevant Group Member.

(c) If, after the Distribution, TWX or any of its Subsidiaries pays any amount
to any member of the Time Tax Group in respect of a reduction of any surrender
pursuant to the provisions at paragraph 75 of Schedule 18 Finance Act 1998 (a
“Repayment”), any Indemnity Payment otherwise payable by TWX to Time or any of
its Subsidiaries with respect to any resulting Tax shall be reduced to the
extent of such Repayment.

(d) If, after the Distribution, TWX or any of its Subsidiaries makes any
Repayment, Time shall repay, or cause to be repaid, to TWX any Indemnity Payment
already paid by TWX to Time or any of its Subsidiaries with respect to any
resulting Tax to the extent of such Repayment.

SECTION 6.03. This Article VI shall not apply before the Distribution.

ARTICLE VII

Miscellaneous

SECTION 7.01. Termination. This Agreement will terminate without further action
at any time before the Distribution upon termination of the Separation
Agreement. If terminated, no Party will have any Liability of any kind to the
other Party or any other Person on account of this Agreement, except as provided
in the Separation Agreement.



--------------------------------------------------------------------------------

SECTION 7.02. Survival. Except as expressly set forth in this Agreement, the
covenants and indemnification obligations in this Agreement shall survive the
Spin-Off and shall remain in full force and effect.

SECTION 7.03. Separation Agreement. The Parties agree that, in the event of a
conflict between the terms of this Agreement and the Separation Agreement with
respect to the subject matter hereof, the terms of this Agreement shall govern.

SECTION 7.04. Confidentiality. Each Party hereby acknowledges that confidential
Information of such Party or its Subsidiaries may be exposed to employees and
agents of the other Party or its Subsidiaries as a result of the activities
contemplated by this Agreement. Each Party agrees, on behalf of itself and its
Subsidiaries, that such Party’s obligations with respect to Information and data
of the other Party or its Subsidiaries shall be governed by Sections 7.01(c) and
(d) and 7.08 of the Separation Agreement.

SECTION 7.05. Counterparts; Entire Agreement. (a) This Agreement may be executed
in one or more counterparts, all of which counterparts shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party. This Agreement
may be executed by facsimile or PDF signature and a facsimile or PDF signature
shall constitute an original for all purposes.

(b) This Agreement, the Separation Agreement, the other Ancillary Agreements and
the Appendices, Exhibits and Schedules hereto and thereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no agreements or understandings between the Parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein.

SECTION 7.06. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Subject to Section 5.06, each Party irrevocably consents to the
exclusive jurisdiction, forum and venue of the Commercial Division of the
Supreme Court of the State of New York, New York County and the United States
District Court for the Southern District of New York over any and all claims,
disputes, controversies or disagreements between the Parties or any of their
respective Subsidiaries, Affiliates, successors and assigns under or related to
this Agreement or any document executed pursuant to this Agreement or any of the
transactions contemplated hereby or thereby.

SECTION 7.07. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY



--------------------------------------------------------------------------------

MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.07.

SECTION 7.08. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, either Party
may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s assets, or
(b) the sale of all or substantially all of such Party’s assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Party. No assignment permitted by this Section 7.08 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement.

SECTION 7.09. Third-Party Beneficiaries. (a) The provisions of this Agreement
are solely for the benefit of the Parties hereto and are not intended to confer
upon any Person except the Parties hereto any rights or remedies hereunder and
(b) there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third Person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

SECTION 7.10. Notices. All notices or other communications under this Agreement
shall be in writing and shall be provided in the manner set forth in
Section 12.05 of the Separation Agreement. In addition, copies of all documents
mentioned in the preceding sentence shall also be sent to the address set forth
below:

If to TWX, to:

Time Warner Inc.

One Time Warner Center New York, NY 10019

  Attn: Annaliese Kambour

       Senior Vice President—Tax



--------------------------------------------------------------------------------

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

  Attn: Stephen L. Gordon, Esq.

       Lauren Angelilli, Esq.

If to Time, to:

Time Inc.

1271 Avenue of the Americas

New York, NY 10020

  Attn: Bill DeFazio

       Vice President—Tax

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

Chrysler Center

666 Third Avenue

New York, NY 10017

  Attn: Jonathan R. Talansky, Esq.

       Kenneth Koch, Esq.

Either Party may, by notice to the other Party, change the address to which such
copies of documents are to be given.

SECTION 7.11. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

SECTION 7.12. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

SECTION 7.13. Waivers of Default. No failure or delay of either Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of



--------------------------------------------------------------------------------

any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, preclude any other or
further exercise thereof or the exercise of any other right or power. Waiver by
either Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

SECTION 7.14. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, TWX shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. Time shall not oppose the granting of such relief
on the basis that money damages are an adequate remedy. The Parties agree that
the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived. The Parties acknowledge and agree that the right of specific
enforcement is an integral part of this Agreement and without that right,
neither TWX nor Time would have entered into this Agreement.

SECTION 7.15. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by either Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

SECTION 7.16. Interpretation. The rules of interpretation set forth in
Section 12.14 of the Separation Agreement shall be incorporated by reference to
this Agreement, mutatis mutandis. NOTWITHSTANDING THE FOREGOING, THE PURPOSE OF
ARTICLE IV IS TO ENSURE THAT EACH STEP OF THE TRANSACTIONS QUALIFY FOR ITS
INTENDED TAX TREATMENT AND, ACCORDINGLY, THE PARTIES AGREE THAT THE LANGUAGE
THEREOF SHALL BE INTERPRETED IN A MANNER THAT SERVES THIS PURPOSE TO THE
GREATEST EXTENT POSSIBLE.

SECTION 7.17. Compliance by Subsidiaries. The Parties shall cause their
respective Subsidiaries to comply with this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

TIME WARNER INC., by   /s/ Annaliese Kambour   Name:   Annaliese Kambour  
Title:   SVP – Tax TIME INC., by   /s/ William DeFazio   Name:   William DeFazio
  Title:   Vice President – Tax